DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Status of the Claims
Claim 4 has been cancelled. Claims 1 and 21 have been amended. Claims 2 – 3 and 5 – 20 are as previously presented. Claim 22 is new. Claims 14 – 15 remain withdrawn. Therefore, claims 1 – 3, 5 – 13, and 16 – 22 are currently pending and have been considered below.

Claim Interpretation
The “foil member” of claim 1 is being interpreted as a “thin sheet of metal” as described in Applicant’s remarks filed 7/23/2021 (page 6). Applicant’s specification provides an example wherein the foil member is a sheet of metal that “has a thickness of 0.4 mm” [0026].
The term “dissimilar,” with regard to ‘dissimilar metals,’ is being interpreted as two metals that are not the same. Therefore, aluminum and magnesium are being interpreted as dissimilar metals.

Response to Amendment
	Applicant’s amendment overcomes the previously set-forth objection to claim 21 and 112(b) rejection of claims 1 – 13 and 16 – 21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 5 – 8, and 17 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 – 10, and 12 – 19, respectively, of copending Application No. 16/508,669 in view of Broda et al. (EP 2679328), Xu et al. (Effect of Interfacial Reaction on the Mechanical Performance of Steel to Aluminum Dissimilar Ultrasonic Spot Welds. Metall Mater Trans A 47, 334–346 (2016). https://doi.org/10.1007/s11661-015-3179-7), and Gafri et al. (US 2010/0108666).
Regarding claim 1 of application 16/006,903, the table below compares claim 1 of instant application 16/006,903 with claim 1 of copending application 16/508,669. The limitations in bold are disclosed in claim 1 of copending application 16/508,669. The “light metal member” in claim 1 of application 16/508,669 can be considered a “first structural member.” The “high-strength steel member” in claim 1 of application 16/508,669 can be considered a “second structural member.”
16/006,903 (Instant Application)
16/508,669 (Copending Application)
1. A method for joining metals, comprising: forming an intermediate joint between a first structural member and a foil member, wherein the intermediate joint is formed using a solid state welding process, wherein a cycle time of the solid state welding process is 0.4 seconds or less, and wherein the solid state welding process creates a metallurgical bond between the first structural member and the foil member; and forming a primary joint between the first structural member and a second structural member, wherein the primary joint is formed using a welding process that produces coalescence at a temperature above the melting point of the first structural member or the second structural member.
1. A method for joining metals, comprising: forming an intermediate joint between a light metal member and a metal insert, wherein the intermediate joint is formed using a solid state welding process; and forming a primary joint between the light metal member and a high-strength steel member, wherein the primary joint is formed using a welding process that produces coalescence at a temperature above the melting point of the light metal member or the high-strength steel member, wherein the welding process used to form the primary joint melts and fuses together the high-strength steel member and the metal insert without melting and fusing together the light metal member and the metal insert.

While claim 1 of 16/508,669 discloses an ‘intermediate member’ that is a “metal insert,” claim 1 of 16/508,669 does not expressly disclose wherein the ‘intermediate member’ is a “foil member.”

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the intermediate member is a foil member. This is merely the simple substitution of one known element (an element with a desired thickness as disclosed in Broda) for another known element (a metal insert as disclosed by claim 1 of application 16/508,669) to obtain the predictable result of joining dissimilar materials.
Claim 1 of 16/508,669 does not expressly disclose wherein a cycle time of the solid state welding process is 0.4 seconds or less.
Xu is directed toward a study relating to ultrasonic welding of dissimilar metals. Xu analyzes the effect of welding time on thickness of the intermetallic layer that is formed during the ultrasonic welding. Fig. 4a of Xu shows average total thickness of the intermetallic layer found at the weld interface, as a function of welding time. Fig. 4a shows that shorter welding times result in a reduced thickness of the IMC layer at the weld interface. Xu also discloses that “intermetallic compounds (IMCs) are very brittle and a continuous IMC interface layer severely compromises the joints fracture energy if it becomes greater than ~100 nm thick” [section I, paragraph 1]. This indicates that shorter welding times advantageously reduce the thickness of the brittle IMC layer.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a cycle time of the solid state welding process is 0.4 seconds or less. Xu’s results indicate that a relatively short cycle time of the solid state welding process is advantageous. Additionally, Xu’s results indicate that welding time is a result-effective variable. While Xu does not expressly disclose that a time of 0.4 seconds or less should be used, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.
Claim 1 of 16/508,669 does not expressly disclose wherein the solid state welding process creates a metallurgical bond between the first structural member and the foil member.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the solid state welding process creates a metallurgical bond between the first structural member and the foil member. A metallurgical bond is an “interlocking” [0002] bond between elements, that holds the elements together [0030]. Therefore, a metallurgical bond provides a strong bond which ensures that elements are adequately joined together.
Claims 2 – 3, 5 – 8, and 17 – 20 include language that is identical to or not patentably distinct from claims 9 – 10 and 12 – 19, respectively.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 10, 12, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Broda et al. (EP 2679328) in view of Xu et al. (Effect of Interfacial Reaction on the Mechanical Performance of Steel to Aluminum Dissimilar Ultrasonic Spot Welds. Metall Mater Trans A 47, 334–346 (2016). https://doi.org/10.1007/s11661-015-3179-7) and Gafri et al. (US 2010/0108666).
Regarding claim 1, Broda discloses a method for joining metals, comprising: forming an intermediate joint at an interface between a first structural member and a foil member, wherein the intermediate joint is formed using a solid state welding process; and forming a primary joint between the first structural member and a second structural member, wherein the primary joint is formed using a welding process that produces coalescence at a temperature above the melting point of the first structural member or the second structural member (Figs. 1-4 illustrate method steps for joining a first member (1) to a second member (3); in Figs. 1-2, welding insert (5) is joined to first member (1) by ultrasonic welding [0018], which is a solid state welding process, to form an intermediate joint; in Figs. 3-4, resistance welding is performed to joint first member (1) with second member (3) [0023]-[0026]; [0032] of Broda describes that a portion of second joining partner 3 melts during the welding process, which indicates that the primary joint is formed using a welding process that produces coalescence at a temperature above the melting point of the first structural member or the second structural member; Broda discloses wherein welding insert 5 can have a “height”/thickness of 0.2 to 2 mm [0048]; as stated in the claim interpretation section above, Applicant’s specification [0026] indicates that the foil member is a thin sheet of metal, for example having a thickness of 0.4 mm; since Broda discloses wherein welding insert 5 can have a thickness of 0.2 mm, this reads on the term “foil member”; annotated Figs. 1 and 2 below show the location of the interface between the first structural member and the foil member).

    PNG
    media_image1.png
    308
    461
    media_image1.png
    Greyscale

Figs. 1 and 2 of Broda

Xu is directed toward a study relating to ultrasonic welding of dissimilar metals. Xu analyzes the effect of welding time on thickness of the intermetallic layer that is formed during the ultrasonic welding. Fig. 4a of Xu shows average total thickness of the intermetallic layer found at the weld interface, as a function of welding time. Fig. 4a shows that shorter welding times result in a reduced thickness of the IMC layer at the weld interface. Xu also discloses that “intermetallic compounds (IMCs) are very brittle and a continuous IMC interface layer severely compromises the joints fracture energy if it becomes greater than ~100 nm thick” [section I, paragraph 1]. This indicates that shorter welding times advantageously reduce the thickness of the brittle IMC layer.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a cycle time of the solid state welding process is 0.4 seconds or less. Xu’s results indicate that a relatively short cycle time of the solid state welding process is advantageous. Additionally, Xu’s results indicate that welding time is a result-effective variable. While Xu does not expressly disclose that a time of 0.4 seconds or less should be used, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.
Broda does not expressly disclose wherein the solid state welding process creates a metallurgical bond between the first structural member and the foil member.
Gafri is directed toward a method of joining a first metal workpiece and a second metal workpiece utilizing a foil between the first metal workpiece and the second metal workpiece [Abstract]. Gafri discloses performing solid state welding [0002], such as ultrasonic welding [0007], in order to create a “metallurgical bond” [0002], [0003].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the solid state welding process creates a metallurgical bond between the first structural member and the foil member. A metallurgical bond is an “interlocking” [0002] bond between elements, that holds the elements together [0030]. Therefore, a metallurgical bond 

Regarding claim 2, Broda discloses wherein the primary joint is formed to at least partially overlap with the intermediate joint (see Figs. 1-5, which show the location of the intermediate joint (at the location of welding insert (5)) and the primary joint (at the location between electrodes (29)).   

Regarding claim 3, Broda discloses wherein the intermediate joint is selectively formed at a desired location of the primary joint before forming the primary joint (“The welding insert 5 can be connected to the first joining partner 1 ... by means of ultrasonic welding .... The ultrasonic welding with the first joining partner 1 serves as a so-called auxiliary joining process for the subsequent resistance spot welding process“ [0054]).  

Regarding claim 6, Broda discloses wherein the solid state welding process used to form the intermediate joint is an ultrasonic welding process or an impact welding process (“ultrasonic welding” [0018]; see also the rejection of claim 1).  

Regarding claim 7, Broda discloses wherein the welding process used to form the primary joint is resistance welding, projection welding, or a capacitive discharge welding process (“resistance spot welding” [0023]; see also the rejection of claim 1).  

Regarding claim 8, Broda discloses wherein the solid state welding process used to form the intermediate joint is an ultrasonic spot welding process, and the welding process used to form the primary joint is resistance spot welding (“ultrasonic welding” [0018]; “resistance spot welding” [0023]; see also the rejection of claim 1).

Regarding claim 9, Broda discloses wherein the first and second structural members are dissimilar metals (Broda discloses an embodiment wherein the first joining member comprises aluminum, titanium, and/or magnesium, and the second joining member comprises steel [0049]).

Regarding claim 10, Broda discloses wherein the first structural member comprises steel, titanium (Ti), or nickel (Ni) (Broda discloses an embodiment wherein the first joining member comprises aluminum, titanium, and/or magnesium [0049]).  

Regarding claim 12, Broda discloses wherein the first structural member comprises titanium (Ti), and wherein the second structural member comprises nickel (Ni) or steel (Broda discloses an embodiment wherein the first joining member comprises aluminum, titanium, and/or magnesium, and the second joining member comprises steel [0049]).

Regarding claim 17, Broda does not expressly disclose wherein a thickness of intermetallic compounds at the interface between the first and second structural members after formation of the primary joint is sufficiently thin to avoid a detrimental effect on mechanical properties of the primary joint.
However, Broda discloses “[i]ntermetallic phases can advantageously be avoided or at least reduced to a minimum by means of ultrasonic welding. Such low joining temperatures can advantageously be used in ultrasonic welding, so that neither the welding insert 5 nor the first joining partner 1 exceed a solidus line” [0052], and “no critical metallic phases arise or act on the first partial connection 11 and /or the second partial connection 13” [0060]. Furthermore, the courts have held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP § 2111.04-1.

Regarding claim 18, Broda does not expressly disclose wherein a strength of the primary joint is greater than a minimum required by an industry standard.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a strength of the primary joint is greater than a minimum required by an industry standard, in order to achieve a desired weld strength.
Furthermore, the courts have held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP § 2111.04-1. Additionally, "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.)." MPEP § 2112.01-I.

Regarding claims 19 and 20, Broda discloses providing a sealant layer between the first structural member and the foil member before forming the intermediate joint [claim 19], and wherein the .

Claims 5, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Broda / Xu / Gafri in further view of Sigler et al. (US 2010/0258537).
Regarding claim 5, while Broda discloses joining the first structural member and the intermediate member / welding insert via ultrasonic welding (see [0018], and the rejection of claim 1), Broda does not expressly disclose wherein the solid state welding process used to form the intermediate joint roughens a surface of the foil member.  
However, the courts have held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP § 2111.04-1.
Additionally, Sigler is related to methods of welding similar or dissimilar materials [0050]. Sigler discloses that it is desirable to have a workpiece joining surface that has a “roughened surface texture” in order to “enable more effective rupture of the oxide layer on the opposing workpiece” [0045].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the solid state welding process used to form the intermediate joint roughens a surface of the foil member. This “enable[s] more effective rupture of the oxide layer on the opposing workpiece” [0045], ultimately resulting in a desired bond.

Regarding claim 11, Broda does not expressly disclose wherein the second structural member comprises aluminum (Al), magnesium (Mg), copper (Cu), or beryllium (Be).  
Sigler discloses wherein the second structural member comprises aluminum (Al), magnesium (Mg), copper (Cu), or beryllium (Be) (Sigler discloses a method of joining a light metal alloy workpiece (an aluminum alloy or a magnesium alloy) with a steel workpiece coated with aluminum [claim 16 of Sigler]; the second structural member can be considered to be the steel workpiece coated with aluminum, which, therefore, comprises aluminum).  


Regarding claim 13, Broda does not expressly disclose wherein the first structural member comprises one of aluminum (Al) or magnesium (Mg), and wherein the second structural member comprises the other of Al or Mg.  
Sigler discloses wherein the first structural member comprises one of aluminum (Al) or magnesium (Mg), and wherein the second structural member comprises the other of Al or Mg (Sigler discloses a method of joining a light metal alloy workpiece (an aluminum alloy or a magnesium alloy) with a steel workpiece coated with aluminum [claim 16 of Sigler]; the first structural member can be considered to be the magnesium alloy as the light metal alloy workpiece; the second structural member can be considered to be the steel workpiece coated with aluminum, which, therefore, comprises aluminum).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first structural member comprises one of aluminum (Al) or magnesium (Mg), and wherein the second structural member comprises the other of Al or Mg. Both Broda and Sigler disclose the joining of dissimilar materials, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP § 2144.07.

Regarding claim 16, Broda does not expressly disclose wherein the foil member comprises aluminum (Al), magnesium (Mg), nickel (Ni), titanium (Ti), copper (Cu), molybdenum (Mo), tantalum (Ta), or a high entropy alloy.  
Sigler discloses wherein a foil member comprises aluminum (Al), magnesium (Mg), nickel (Ni), titanium (Ti), copper (Cu), molybdenum (Mo), tantalum (Ta), or a high entropy alloy (Sigler discloses a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the foil member comprises aluminum (Al), magnesium (Mg), nickel (Ni), titanium (Ti), copper (Cu), molybdenum (Mo), tantalum (Ta), or a high entropy alloy. Sigler describes that the material for the reactive member is “selected to react with at least the first light metal alloy joining surface upon being heated to a temperature below the solidus temperature of the first light metal alloy to form a reaction product comprising a liquid comprising the metallic element(s) and the light metal alloy element” [claim 16 of Sigler]. This ultimately results in a desired bond between the joining surfaces.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Broda / Xu / Gafri in further view of Kessler et al. (US 3,038,988).
Regarding claim 21, while Broda discloses wherein the primary joint is formed using a welding process that produces coalescence at a temperature above the melting point of the first structural member or the second structural member as described in the rejection of claim 1, Broda does not expressly disclose wherein the welding process used to form the primary joint produces coalescence at the temperature above respective melting points of the first structural member and the second structural member.
Kessler is related to a process of welding dissimilar materials [Col. 1, lines 10-12]. Kessler discloses wherein a joint is formed using a welding process that produces coalescence at the temperature above respective melting points of the first structural member and the second structural member (the figure in Kessler shows, and Col. 2, lines 35-52 describe, wherein a sheet of titanium 10 is welded to plate of steel 12, using vanadium sheet 14 interposed between sheet 10 and plate 12 by “resistance spot welding” [Col. 1, line 11]; “As a result of the heat generated at the interfaces between the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the welding process produces coalescence at the temperature above respective melting points of the first structural member and the second structural member. This “provide[s] a welded joint between titanium sheet 10 and steel plate 12 which is strong and ductile” [Col. 2, lines 64-66], as recognized by Kessler.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Broda / Xu / Gafri in further view of Ando et al. (US 2016/0256948).
Regarding claim 22, Broda does not expressly disclose wherein the solid state welding process used to form the intermediate joint breaks up and disperses surface oxides.
Ando is directed toward a method of joining a first metal part and a second metal part [Abstract]. Ando discloses performing ultrasonic welding “to abrade the passive oxide layer that is present on the metal or alloy part" [0056].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the solid state welding process used to form the intermediate joint breaks up and disperses surface oxides. Ando discloses that abrading and removing a passive oxide layer results in “superior bond strength” and “high ultimate tensile strengths for the joint” [0047].

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761